Name: Council Regulation (EEC) No 1708/91 of 13 June 1991 fixing the overall amount of the aid granted to small producers under the co-responsibility arrangements in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy
 Date Published: nan

 No L 162/ 10 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1708 / 91 of 13 June 1991 fixing the overall amount of the aid granted to small producers under the co-responsibility arrangements in the cereals sector basis of a basic co-responsibility levy corresponding to 3 % of the intervention price for common wheat ; whereas , in view of the fixing for the 1991 /92 marketing year of a basic co-responsibility levy corresponding to 5 % of the intervention price for common wheat, the overall amount of that aid should be adjusted pursuant to Article 2 (2 ) of Regulation (EEC) No 729 / 89 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 3577/90 (2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , in accordance with Council Regulation (EEC) No 729 / 89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector ( 4 ), as last amended by Regulation (EEC) No 1347 /90 ( 5 ), the overall amount of the aid must be established on the basis of the total sum , of the co-responsibility levies borne by producers marketing no , more than 25 tonnes ; whereas that amount was fixed for the 1989 / 90 , 1990 / 91 and 1991 /92 marketing years on the Article 1 Notwithstanding Article 2 (2 ) of Regulation (EEC) No 729 / 89 , the overall amount of the aid is hereby fixed at 1 ECU 293 million . Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 353 , 17 . 12 . 1990 , p . 23 ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 12. ( 4 ) OJ No L 80, 23 . 3 . 1989 , p. 5 . { s ) OJ No L 134 , 28 . 5 . 1990 , p . 12 .